     Case 2:14-cr-00185-RFB-GWF Document 88 Filed 08/13/21 Page 1 of 2



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:14-cr-00185-RFB-GWF
 8                          Plaintiff,                            ORDER FOR PLACEMENT TO
                                                                RESIDENTIAL REENTRY CENTER
 9             v.
10    JAMES ELLIS PAYNE,
11                        Defendant.
12
13             Presently before the court is the matter of U.S.A. v. James Ellis Payne. On August 12, 201,
14   this court held a revocation hearing as regarding pending petitions and addendums in this instant
15   matter.
16             The Court Granted the parties request and ORDERED that the pending [53], [66] 12 C
17   Petitions and [59], [86] Addendums be held in Abeyance. The Court FURTHER ORDERED the
18   following modifications to Supervision:
19             The Court imposed the following conditions of supervision to include defendant’s
20   residence at his brother’s residence pending bedspace in the residential re-entry center and pending
21   the probation department’s approval of defendant’s brother’s residence:
22
23             1. Reside at Residential Reentry Center – You must reside in a residential
                  reentry center for a term up to 30 days, pending Probation Department’s
24                approval of brother’s residence. You must follow the rules and regulations of
                  the center. Probation to confirm residence of defendant’s brother; if no issues
25                automatically transition to brother’s residence once approved by the probation
                  department.
26
               2. GPS Location Monitoring - You will be monitored by the form of GPS
27                Location Monitoring (including hybrid GPS) for a period up November 16,
                  2021, the date of the Status Check hearing, and you must follow the rules and
28                regulations of the location monitoring program. You must submit a schedule
                  to the probation officer.
     Case 2:14-cr-00185-RFB-GWF Document 88 Filed 08/13/21 Page 2 of 2



 1
           3. Curfew - You are restricted to your residence every day from 10 PM to 8 AM,
 2            or as directed by the probation officer.
 3         4. Place Restriction - Geographic Restriction - You shall be restricted or
              visiting the area where the Donna Street Gang resides without first obtaining
 4            the permission of the probation officer.
 5           IT IS FURTHER ORDERED that Defendant Payne must go directly to the probation
     office to have GPS location monitoring installed on his person.
 6
 7          Status Check Hearing is set for November 16, 2021 at 10:00 AM in LV Courtroom 7C by
     videoconference before Judge Richard F. Boulware, II.
 8
 9         IT IS SO ORDERED this 12th day of August, 2021.
10
11                                                    ________________________________
12                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
